Citation Nr: 0414292	
Decision Date: 06/03/04    Archive Date: 06/10/04

DOCKET NO.  03-33 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC



THE ISSUE

Service connection for residuals of right hydrocelectomy, 
including low sperm count. 



REPRESENTATION

Appellant represented by:	American Veterans Committee



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1977 to February 1980 and from November 1981 to March 
1984.  This matter comes to the Board of Veteran's Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Washington DC Regional Office (RO) of the Department of 
Veterans Affairs (VA).   

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Service medical records and Georgetown University Hospital 
records reflect that the veteran had left orchidopexy in 
September 1976, prior to enlistment.  A January 1980 
separation examination noted "huge hydrocele."  Records 
from the National Naval Medical Center in Bethesda, MD, 
revealed that in February 1980 a right hydrocele was 
diagnosed.  It was noted that the veteran's discharge 
physical examination was pending due to the large hydrocele.  
In February 1980, the veteran underwent hydrocelectomy and 
was then discharged from the Navy.  He reentered service in 
November 1981.  His April 1984 separation examination 
revealed that the veteran had partial atrophy of the left 
testicle and noted the "surgery for undescended" testicle.

Post service medical records show that the veteran had 
treatment at VA Medical Center (VAMC) Martinsburg from 
January 1995 to January 2003.   In January 2002 an echogram 
of the scrotum revealed a large hydrocele on the left side, 
small varicoceles bilaterally, and intratesticular tiny cysts 
in the right testicle.  

The veteran asserts that he  ha a zero sperm count, and 
claims that this is due to his surgery in service.  This is a 
medical question that requires a medical opinion. 

Accordingly, the case is REMANDED to the RO for the following
1.  The veteran should be asked to 
identify all sources of he received for 
testicle problems since his discharge 
from service.  The RO should obtain 
complete copies of records of such 
treatment from all identified sources.

2.  The RO should then arrange for a VA 
examination to determine whether the 
veteran has any residual disability 
from his February 1980 hydrocelectomy 
in service.  The veteran's claims 
folder must be reviewed by the examiner 
in conjunction with the examination.  
The examiner should opine whether the 
veteran at least as likely as not has 
any disorder that was caused or 
aggravated by his surgery in-service.  
The examiner should explain the 
rationale for any opinion given.

3.  The RO should then readjudicate the 
claim.  If it remains denied, the veteran 
and his representative should be provided 
an appropriate supplemental statement of 
the case and given the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further appellate review.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

